                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
        Plaintiff,                             )
                                               )
        v.                                     )          No. 4:18-CR-00329-DGK-01
                                               )
COREY D. CUNNINGHAM,                           )
                                               )
        Defendant.                             )

       ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION
               DENYING DEFENDANT’S MOTION TO SUPPRESS

        Before the Court is Defendant’s Motion to Suppress (Doc. 19), the Government’s Response

in Opposition (Doc. 20), United States Magistrate Judge Matt J. Whitworth’s Report and

Recommendation (Doc. 29), and Defendant’s Objections (Doc. 30). The Court has also reviewed

the transcript from the suppression hearing held on June 17, 2019, (Doc. 25) and the admitted

exhibits.

        After carefully reviewing Judge Whitworth’s report and conducting an independent review

of the record and applicable law, see L.R. 74.1(a), the Court ADOPTS the Report and

Recommendation (Doc. 29). The Court DENIES Defendant’s Motion to Suppress Evidence (Doc.

19).

        IT IS SO ORDERED.

Date: September 25, 2019                           /s/ Greg Kays
                                                   GREG KAYS, JUDGE
                                                   UNITED STATES DISTRICT COURT
